         Case 1:19-cv-03414-APM Document 4-3 Filed 12/27/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MARCELLIN MUKOLO BASENGEZI,

                   Plaintiff,

          v.                                        Civil Action No. 19-cv-03414 (APM)

 ANDREA M. GACKI, in her official
 capacity as Director of the United States
 Office of Foreign Assets Control, and THE
 UNITED STATES DEPARTMENT OF
 TREASURY, OFFICE OF FOREIGN
 ASSETS CONTROL,

                   Defendants.


                                      [Proposed] ORDER

       Upon consideration of Defendants’ Motion to Stay Pending Consolidation, the Court hereby

GRANTS the motion for good cause shown. It is hereby

       ORDERED that Defendants’ deadline by which to answer or otherwise respond to the

Complaint in the above-captioned matter is STAYED, pending the Court’s adjudication of

Defendants’ Motion to Consolidate, filed in Norbert Basengezi Katintima v. Gacki et al., Civ. No.

1:19-cv-3412 (CRC).



Date: __________________                            ________________________________
                                                    UNITED STATES DISTRICT JUDGE




                                                1
